Oo A NY WBN” fF WW NYO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
on Wn nN FP Ww NYO KF CO UO WN WD A Ff WW NYO KF CO

—

 

 

Nase 3:15-cv-02320-JM-AHG Document 283 Filed 11/23/20 PagelD.11988 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SHAVONDA HAWKINS, on behalf of Case No.: 15cv2320 JM(AHG)
herself and all others similarly situated
Plaintiff, ORDER ON MOTION TO SEAL

V.

THE KROGER COMPANY,
Defendant.

 

 

On November 20, 2020, Defendant filed a motion to file under seal limited
information within Exhibit 1 (Excerpts of January 3, 2020 Deposition Transcript of
Shavonda Hawkins) to the Declaration of Jacob M. Harper in support of Motion for
Summary Judgment, or in the Alternative, Partial Summary Judgment. (Doc. No. 273.)
The information Defendant seeks to seal relates to Plaintiff's testimony regarding her
confidential health and medical information. (/d.)

Accordingly, the court GRANTS the motion to file under seal limited information
within Exhibit 1.

IT IS SO ORDERED.
Dated: November 23, 2020

    

  
 

J

ited States District Judge

 

15cv2320 JM(AHG)

 
